Title: John Adams to Abigail Adams, 7 April 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia April 7. 1794
          
          Your favour of the 28th. Ult. arrived this morning. before this time I hope you have received your furniture.
          We are Still endeavouring to preserve Peace. But one moves a Series of commercial Regulations, another a Sequestration of Debts, a third to prohibit all Intercourse with Britain, a fourth to issue Letters of Mark against Algerines, all tending to excite suspicions in Britain that We are hostile to her and mean ultimately to join her Ennemies. One firebrand is scarcely quenched before another is thrown in: and if the sound Part of the Community is not uncommonly active and attentive to Support Us We shall be draw off from our Neutral Ground and involved in incomprehensible Evils.
          In danger of a War, that will be unnecessary if not unjust; that has no public Object in View; that must be carried on with Allies the most dangerous that ever existed, my Situation is as disagreable as any I ever knew. I Should have no fear of an honest War, but a knavish one would fill me with disgust and Abhorrence.—
          At nine o Clock at night I suppose your Election is over, and another fortnight will enable Us to guess whether An Adams or a Cushing is to be the great Man. Although the Old Gentlemans Conduct is not such as I can approve in many Things of late years, Yet I find it difficult to believe that the People of Massachusetts will forsake him in his last moments. Alass! his Grandeur must be of short duration if it ever commences. I Shall be happier at home, if Cushing Succeeds and the State I believe will be more prudently conducted.
          The Fœderalists have ventured on a dangerous Manoeuvre. I am afraid the Delicacy which has usually attended Elections in New England, will be injured if not destroyed by these Elections of Governors and senators, so as to be never regained even in the Choice of Representatives. But We must fulfill our Destiny.— I am afraid I shall not see you till Election. I never longed more to be at home. Yours / most tenderly
          
            J. A
          
        